             Case 5:20-cv-00014-D Document 6 Filed 02/26/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

                            STATUS/SCHEDULING DOCKET
                     FOR THE HONORABLE TIMOTHY D. DeGIUSTI
                  200 N.W. Fourth Street, Chambers, Third Floor, Room 3301
                                   Tuesday, April 7, 2020

NOTICE TO PARTIES:
Parties are to confer and by joint participation prepare and electronically file the Joint Status
Report with combined Discovery Plan with the Clerk of the Court NOT LATER THAN APRIL
2, 2020, pursuant to LCvR16.1(a)(1) and LCvR26.1. The form of the Status Report must
conform to Appendix II of the Local Rules adopted June 22, 2018.

       Take notice that the Court now has Fast Track Procedures available. Counsel are
       directed to review and discuss the procedures with their clients and opposing counsel
       before preparation of the Joint Status Report and Discovery Plan. A copy of the Fast
       Track Procedures are attached and also available on the Court’s website.

For telephonic appearances please see Judge DeGiusti’s chambers rules at www.okwd.uscourts.gov.

Please direct questions to Judge DeGiusti’s courtroom deputy at 405-609-5122.

9:30 a.m.

CIV-18-959-D          AMC West Housing LP                          Chance Pearson
                                                                   Alexandra Cunningham
                                                                   Dan Webber
                                                                   Elizabeth Reese
                                                                   Lori Jarvis
                      v.
                      NIBCO, Inc.                                  Jared Boyer

10:00 a.m.

CIV-19-456-D          Srkikant Jonnada                             Juston Givens
                                                                   Mark Hornbeek

                      v.
                      Liberty Insurance Corp.                      Margo Shipley
                                                                   William O’Connor
             Case 5:20-cv-00014-D Document 6 Filed 02/26/20 Page 2 of 5



                                                        Page 2

10:30 a.m.

CIV-20-14-D          Nikita L. Friday, et al            Tim Hummel
                     v.
                     Rani Transportation, Inc., et al   Joseph Farris
                                                        James Asbill

11:00 a.m.

CIV-19-960-D         Star Insurance Company             Casper den Harder
                     v.
                     K&J Telecommunications LLC         Robert Taylor
                     Shirley Stanford                   Jeremy Thurman
                                                        Noble McIntyre
                                                        Jordan Klingler
                                                        William Blair

11:30 a.m.

CIV-19-901-D         Elite Motorsports, LLC             G. Pat O’Hara
                                                        Patrick O’Hara, Jr.
                                                        Jason Hartwig
                     v.
                     RLB Construction Limited, et al    Pamela Anderson
                                                        Joseph Buoni
                                                        Aliza Malouf
                                                        Charles Gall

1:30 p.m.

CIV-20-55-D          Jeff Driver, et al                 Woody Glass
                                                        Tanner France
                                                        Jonathan Irwin
                                                        Bryan Garrett
                     v.
                     Balfour Beatty Communities         Brett Willis
                                                        Linda Kaufman
2:00 p.m.

CIV-20-101-D         Maria C. Martinez                  Forrest DeVaughn
                                                        Murry Parrish
                                                        Larry Finn
                     v.
                     Lowe’s Home Centers LLC            Andrew Gunn
                                                        Jeremy Schrag
               Case 5:20-cv-00014-D Document 6 Filed 02/26/20 Page 3 of 5



             Optional Fast Track Procedure for Civil Cases Assigned to Judge DeGiusti
                                    (Revised January 24, 2017)

         With approval of the Court and agreement of all parties, civil cases may be made subject
to the “fast track” procedure set forth herein. The fast track procedure is made available to the
parties in order to provide alternatives which may reduce the costs and time involved in federal
civil litigation.

         1. Selection of Fast Track Procedure. Counsel and all parties are to agree to the selection
of this procedure at or prior to the first status/scheduling conference, or within 7 days after a ruling
on a motion to dismiss is entered. Selection of the procedure will be documented as a matter of
record in the case, and shall be in substantially the form appended hereto. Once such selection has
been approved by the Court, the case will be subject to the procedure set forth herein unless
otherwise ordered by the Court.

       2. Scheduling and Trial Date. Fast track cases will be assigned a “firm” trial date (jury
or non-jury, in accordance with the particular case) approximately 180 days, or less as appropriate,
from the date of the Court’s approval of the selection of the track. The case will not be on a trailing
docket, and the trial date will constitute a special setting which will normally be during the last
week of the trial docket month.1

                  2.1. Discovery Period. Up to 150 days will be allowed for discovery, unless a
                  shorter period is agreed to by the parties. The Scheduling Order will reflect
                  deadlines based on the 150 day discovery period.

                  2.2. Extensions of Deadlines. Extensions are strongly discouraged, and in any
                  event will be limited to one extension of the Scheduling Order deadlines not to
                  exceed 14 days, absent a showing of compelling circumstances in favor of a longer
                  extension.

       3. Limitations on Discovery. Unless otherwise agreed to by the parties and approved by
the Court, the following discovery limitations will apply:

                  3.1. No more than 25 hours of depositions shall be permitted by any party.
                  Depositions shall be limited to no more than 7 hours for each witness.

                  3.2. Interrogatories and requests for admissions shall each be limited in number to
                  25.

                  3.3. Requests for production shall be limited in number to 30. Documents are to
                  be produced or inspection allowed within 7 days of the service of responses.
                  Privilege logs are to be produced within 7 days of the service of responses.



         1
          In the event of a scheduling conflict between two or more fast track cases, the lower numbered case will be
given priority, and the other case(s) will be moved to the next available trial date.
            Case 5:20-cv-00014-D Document 6 Filed 02/26/20 Page 4 of 5


4. Restrictions for Certain Motion Practice. Briefs in support of motions to dismiss and
response briefs, are limited to 15 pages in length. Briefs in support of motions for summary
judgment and Daubert motions, and response briefs, are limited to 25 pages in length.
Evidentiary attachments to such motions are to be limited to include only material strictly
necessary to the determination of the motion; only relevant portions of deposition transcripts are
to be provided. Reply briefs will not be allowed without leave of Court, and when allowed will
be limited to 5 pages.


       5. Limitation on Discovery Motions. Discovery motions must be filed no later than 30
days before the end of the discovery period. All Federal Rules of Civil Procedure and Local Civil
Rules concerning discovery disputes apply.

       6. Limitation on Expert Witnesses. Absent leave of Court, parties are limited to one
expert witness; even when leave is granted, under no circumstances will a party be allowed to list
more than two expert witnesses in cases subject to this track.

        7. Limitation on Trial Time: Unless otherwise ordered by the Court on a showing of
good cause, all plaintiffs and all defendants will be limited to no more than twelve trial hours per
side for the presentation of the case, with 3 hours per side reserved for rebuttal, as appropriate.
Other, or more extensive, restrictions may be ordered by the Court in appropriate cases.

       8. Settlement Conference. A judicial settlement conference will be required for all cases
which are subject to this track. The parties may engage in other forms of ADR as in any other
case.

       9. Optional Stipulations.

               9.1. The parties may stipulate to a maximum and minimum award for all claims (a
               “high/low” agreement), including attorneys fees, if applicable. If such an
               agreement is reached, the final judgement entered in the case will correspond to the
               agreement, or to any amount between the maximum and minimum, as appropriate.

               9.2. The parties may stipulate that there will be no appeal from the final judgment.

               9.3. The parties are encouraged to stipulate to facts, thereby streamlining the
               presentation of evidence.

        10. Applicable Rules. All Federal Rules of Civil Procedure and Local Civil Rules apply
to cases subject to this track except as modified by the rules set forth herein.

        11. Escape Clause. A party may seek leave of Court to withdraw from the application of
the Fast Track Procedure and its rules. Such motions will be granted only upon a showing of good
cause, including consideration of necessary, unanticipated discovery.
            Case 5:20-cv-00014-D Document 6 Filed 02/26/20 Page 5 of 5


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

                                        ,     )
                       Plaintiff(s)           )
                                              )
v.                                            )       CIV-                  -D
                                              )
                                        ,     )
                       Defendant(s)           )

                  AGREEMENT AND STIPULATION OF ALL PARTIES
                ADOPTING THE “OPTIONAL FAST TRACK PROCEDURE”

       ALL PARTIES HEREBY AGREE AND STIPULATE that this case shall be subject to

the Court’s Optional Fast Track Procedure, and all the rules, limitations, and restrictions

applicable thereto, as set forth in the Exhibit attached to this Agreement and Stipulation. The

parties further acknowledge that the Federal Rules of Civil Procedure and this Court’s Local

Civil Rules also apply to this case except to the extent altered by the Optional Fast Track

Procedure set forth in the Exhibit attached hereto and incorporated herein.

       DATED this              day of                        ,       .


                                                      PLAINTIFF(S)


                                                      ATTORNEY(S) FOR PLAINTIFF(S)


                                                      DEFENDANT(S)


                                                      ATTORNEY(S) FOR DEFENDANT(S)

       APPROVED AND ORDERED this                       day of                       ,         .




                                              UNITED STATES DISTRICT JUDGE
